Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9, 10, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US Pub. No. 20200350899), hereinafter referred to as Huang. 
Referring to claim 1, Huang discloses a universal serial bus (USB) signal transmission device, coupled between a first USB circuit (USB circuit 110, fig. 1) and a second USB circuit (USB circuit 120, fig. 1), the USB signal transmission device comprising: 
a signal processing circuit (signal processing circuit 200, fig. 2), having a first differential terminal pair (first differential terminal pair 202, fig. 2) and a second differential terminal pair (second differential terminal pair 204, fig. 2), wherein the first differential terminal pair is adapted to be coupled to a differential pin pair of the first USB circuit, and the second differential terminal pair is adapted to be coupled to a differential pin pair of the second USB circuit (coupling 206, fig. 2);   
a switch circuit (repeater 115, fig. 1), having a first terminal and a second terminal, wherein the first terminal is adapted to be coupled to the first USB circuit, and the second terminal is adapted to be coupled to the second USB circuit (coupling 208, fig. 2); and 
a control circuit (CMP_OUT, fig. 3), coupled to a control terminal of the switch circuit and a control terminal of the signal processing circuit, wherein the control circuit turns off the switch circuit during a detection period, and detects the switch circuit to obtain a detection result (LOS_INP, fig. 3); and 
the control circuit turns on the switch circuit according to the detection result (switch control 410, fig. 4), and controls a transmission direction of the signal processing circuit (zero or non zero magnitude, fig. 4). 

Claims 9 - 10 recite the corresponding limitation of claim 1. Therefore, they are rejected accordingly.
Claims 18 - 19 recite the corresponding limitation of claim 1. Therefore, they are rejected accordingly.

Allowable Subject Matter
Claims 2 – 8, 11 – 17 and 20 – 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Zhu et al. (US Pub. No. 20130241638) discloses a USB port amplifier. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/J.C.B/               Assistant Examiner, Art Unit 2184

                                                                                                                                                                                         
/HENRY TSAI/               Supervisory Patent Examiner, Art Unit 2184